NO.
12-06-00413-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
IN RE: STRUCTURED CAPITAL
RESOURCES CORPORATION,    §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            On October
24, 2007, this court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Structured Capital Resources Corporation.  That opinion ordered Respondent, the
Honorable Pam Foster Fletcher, Judge of the 349th Judicial District Court of
Anderson County, to vacate her order denying Structured Capital Resources
Corporation’s motion to abate and compel arbitration.  On November 1, 2007,  Respondent signed an order complying with
this court’s order and opinion of October 24, 2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
 
 
Opinion delivered November
14, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
(PUBLISH)